     Case 2:19-cv-10645-PSG-KS Document 14 Filed 12/20/19 Page 1 of 7 Page ID #:77




 1   CALEB R. TROTTER, Cal. Bar No. 305195
 2   Email: CTrotter@pacificlegal.org
     930 G Street
 3   Sacramento, California 95814
 4   Telephone: (916) 419-7111
     Facsimile: (916) 419-7747
 5   JAMES M. MANLEY, Ariz. Bar No. 031820*
 6   Email: JManley@pacificlegal.org
     Pacific Legal Foundation
 7
     3217 E. Shea Blvd. # 108
 8   Phoenix, Arizona 85028
 9   Telephone: (916) 419-7111
     Facsimile: (916) 419-7747
10   *Pro Hac Vice Pending
11   Attorneys for Plaintiffs American Society of Journalists and Authors, Inc.
12   and National Press Photographers Association
13
                                UNITED STATES DISTRICT COURT
14
                              CENTRAL DISTRICT OF CALIFORNIA
15
                                           WESTERN DIVISION
16
                                         )                       Case No.:
17                                       )
     AMERICAN SOCIETY OF                 )
18   JOURNALISTS AND AUTHORS,            )                           DECLARATION OF
     INC. and NATIONAL PRESS             )                      JOBETH MCDANIEL CLARK IN
19                                       )
     PHOTOGRAPHERS ASSOCIATION, )                                 SUPPORT OF PLAINTIFFS’
20                                       )                       MOTION FOR PRELIMINARY
                   Plaintiffs,           )
21                                       )                             INJUNCTION
                                         )
22         v.                            )
                                         )
23                                       )
     XAVIER BECERRA, in his official     )
24   capacity as Attorney General of the )
     State of California,                )
25                                       )
                                         )
26                Defendant.             )
27
28
     ______________________________________________________________________________
                                                       -1-                         Case No.:
     Declaration of JoBeth McDaniel Clark in
     Support of Plaintiffs’ Motion for Preliminary Injunction
     Case 2:19-cv-10645-PSG-KS Document 14 Filed 12/20/19 Page 2 of 7 Page ID #:78



 1           I, JoBeth McDaniel Clark, declare as follows:
 2           1.      The facts set forth in this declaration are based on my personal
 3   knowledge, and if called as a witness, I could and would competently testify thereto
 4   under oath. As to those matters which reflect a matter of opinion, they reflect my
 5   personal opinion and judgment upon the matter.
 6           2.      I am a freelance journalist, past president of the Southern California
 7   chapter of American Society of Journalists and Authors (ASJA), and current national
 8   chair for the ASJA First Amendment Committee.
 9           3.      I maintain a business location that is separate from my clients. I set or
10   negotiate my own rates and set my own hours. I customarily contract for freelancing
11   projects and hold myself out to other potential customers as available to perform the
12   same type of work. I customarily and regularly exercise discretion and independent
13   judgment when freelancing.
14           4.      I began freelancing for three newspapers as a teenaged college student
15   in Auburn, Alabama, making enough to pay my tuition and expenses. After
16   graduation, I turned down offers for newspaper staff jobs that paid less than my part-
17   time college earnings.
18           5.      I worked for a magazine until I received a same-day notice that the
19   entire staff had been fired, and the office closed. For four decades since then, I have
20   rejected staff job offers from my media clients to focus on freelance reporting,
21   writing, and editing for the world’s largest publishers on my own schedule. I run a
22   small business that evolved to survive and thrive despite decades of constant
23   upheaval in journalism.
24           6.      AB 5’s author Rep. Lorena Gonzalez stated on public forums that my
25   fellow freelancers and I should get “good jobs.” 1 This is offensive to me, and false.
26   ///
27
28   1
         https://twitter.com/BlumenthalRossa/status/1205315347743531009
     ______________________________________________________________________________
                                                       -2-                          Case No.:
     Declaration of JoBeth McDaniel Clark in
     Support of Plaintiffs’ Motion for Preliminary Injunction
     Case 2:19-cv-10645-PSG-KS Document 14 Filed 12/20/19 Page 3 of 7 Page ID #:79



 1           7.      Freelance journalism is older than our nation. Charles Dickens, Ernest
 2   Hemingway, Eudora Welty, and a long list of history’s most prominent writers
 3   honed their skills as freelance journalists.
 4           8.      I have outlasted five different managing editors to work steadily as a
 5   freelance reporter, writer, editor, and bureau chief for Life magazine during the
 6   1980s, 1990s, and again in the 2000s, when the magazine was resurrected as a
 7   weekly newspaper insert. One editor hired me steadily over three decades as she
 8   edited at Investor’s Business Daily, Working Woman, Hearst Publications, and
 9   Consumer Reports. I am a true professional working in a “good job” and running a
10   small business that brings money into California mostly from East Coast businesses.
11           9.      One of the many reasons I prefer freelance work is that staff journalists
12   relinquish all copyright to employers, which prevents us from reselling our work,
13   including film options, book deals, international rights, and other adaptation of our
14   work. In my case, this would have been a six-figure penalty, because I have optioned
15   my work to television and theatrical performances, and have re-sold published
16   stories and essays to numerous anthologies, college textbooks, websites, and English
17   language publications on three continents.
18           10.      One of the many reasons I prefer freelance work is that I can deduct
19   any expenses for professional memberships, educational and networking
20   conferences, travel, equipment, and my home office. Losing this benefit as an
21   employee would be an enormous penalty for those of us living in expensive cities.
22   In addition, IRS rules require that I keep two separate home offices with separate
23   equipment if my earnings come from both 1099 and W2 work. While I will lose
24   these tax benefits as an employee, the project-based nature of my work means that I
25   will not receive equal benefits from a group of part-time W2 employers. Journalists
26   are paid by the project, not by the hour. I will be paying a large chunk of my earnings
27   into benefit systems, yet I will be unable to draw benefits unless I work regular hours
28   for a larger business. The reality is that I can be exploited more easily as a W2
     ______________________________________________________________________________
                                                       -3-                          Case No.:
     Declaration of JoBeth McDaniel Clark in
     Support of Plaintiffs’ Motion for Preliminary Injunction
     Case 2:19-cv-10645-PSG-KS Document 14 Filed 12/20/19 Page 4 of 7 Page ID #:80



 1   employee by a business that can legally restrict outside work, then reduce my
 2   hours—and my access to benefits—on a whim. Our systems are simply not set up
 3   for workers with more than one W2 employer.
 4           11.     One of the many reasons I prefer freelance work is that employees in
 5   journalism are often restricted from working for other publications and can be forced
 6   to report and write only on one topic (medical, sports, cars, travel, etc.). Successful
 7   freelancers maintain relationships with multiple clients and are open to writing about
 8   a wide range of topics.
 9           12.     One of the many reasons I prefer freelance work is that employees in
10   journalism are often required to work in specific places, and usually cannot set their
11   own work hours. My husband was hospitalized nine times between 2015 and 2017,
12   while I was in graduate school, teaching college journalism, and writing full time as
13   a freelancer for major publications. This would have been impossible had I not been
14   in control of my own schedule and workload as a freelancer. Currently, I help care
15   for my frail 95-year-old mother-in-law and her 103-year-old cousin, who both live
16   near me. In previous years, when my father was dying in Alabama, I was able to
17   travel and be his primary caretaker for weeks at a time, staying employed by working
18   on my assignments at night. When my husband and I got permanent custody of an
19   abandoned foster child, a child we had known since birth, I could be home or on call
20   for his school as needed, 24 hours per day, as required by his social worker and the
21   courts. That year, I turned down a job offer with a large publication, rejected
22   assignments requiring me to travel, and still managed to stay employed. AB 5’s
23   limits on freelancing will punish workers who face these situations.
24           13.     One of the many reasons I prefer freelance work is that regular
25   employment in journalism is less stable in the long term. As a freelance creative, I
26   enjoy running a small business that can quickly change to meet market demand.
27   Podcasting is booming, so I’ve joined thousands of my journalism colleagues in
28   audio training.
     ______________________________________________________________________________
                                                       -4-                        Case No.:
     Declaration of JoBeth McDaniel Clark in
     Support of Plaintiffs’ Motion for Preliminary Injunction
     Case 2:19-cv-10645-PSG-KS Document 14 Filed 12/20/19 Page 5 of 7 Page ID #:81



 1            14.    In a busy year, I might freelance for a dozen different digital and print
 2   publishers. In recent years, I’ve worked for four to five publications under one large
 3   parent company, which issues all the payment checks. AB 5’s 35-submission cap
 4   will penalize writers like me who are in demand from multiple outlets within one
 5   large company.
 6            15.    In the past, I have surpassed the 35-submission cap with several
 7   publications, mainly the ones who have hired me to do editing and digital
 8   reporting/writing. I would not be able to keep this work under AB 5’s 35-submission
 9   limit.
10            16.    Social media has been a large section of my work. I’ve been paid
11   between $5,000 and $8,000 to build social media channels for major publishers, with
12   multiple posts that would have violated AB 5’s 35-submission cap within a week or
13   two. I was paid $100 to $200 per hour for these creative, professional skills.
14            17.    I have also sold videos and audio clips to publications, as is common in
15   today’s multimedia environment. This seems to be banned for freelancers in AB 5,
16   with “photojournalism” work on “motion pictures” on any medium (even phones)
17   limited to employees.
18            18.    During the past year, I’ve taken workshops and other training in
19   videography and in podcasting, where much longform and investigative journalism
20   has moved in recent years. I’ve talked with producers and sound designers I’d like
21   to hire to help me on a podcast. When Gov. Newsom signed AB 5 into law, I dropped
22   these plans, because this law has changed the financial entry point for video and
23   podcasting. Instead of hiring a few independent consultants, editors, and assistants
24   with special skills, I would have to create jobs for all of them, even if I hired them
25   once for two hours of work.
26            19.    I was also meeting with radio consultants about my plans to create a
27   regular show focusing on California scientists. AB 5 has zero mention of audio
28   reporting, making it unclear whether any station or podcasting network could legally
     ______________________________________________________________________________
                                                       -5-                          Case No.:
     Declaration of JoBeth McDaniel Clark in
     Support of Plaintiffs’ Motion for Preliminary Injunction
     Case 2:19-cv-10645-PSG-KS Document 14 Filed 12/20/19 Page 6 of 7 Page ID #:82



 1   pay me on a freelance basis. Nor do I want to be hired as an employee, for the reasons
 2   discussed in this declaration.
 3           20.     AB 5 is already harming me and my colleagues as employers blacklist
 4   California workers rather than face harsh penalties, additional costs and taxes, and
 5   widespread uncertainty about the law. For example, even Patch, a “hyper-local”
 6   digital news company, recently advertised for journalists in Arizona and Nevada
 7   who can cover California stories. When I sent an email asking if Patch would
 8   consider hiring a California writer to write California stories, I got no response.
 9           21.     I know that attorneys for media companies across the U.S. are already
10   advising their editors to stop working with all California freelancers, or severely
11   limit our assignments, thanks to confusion over AB 5. Uber must hire drivers living
12   in California. Most freelance creative professionals can work from anywhere,
13   Dubuque to Dubai, so our publications are easily replacing us with non-California
14   and non-U.S. workers. It takes years to build up a freelancing business. It will take
15   us years to recover from AB 5.
16           22.     In my roles with ASJA, I am familiar with many other freelance
17   journalists and I am knowledgeable about the journalism industry generally.
18           23.     In a world where media outlets are shuttered daily, and journalism
19   employment has shrunk by more than half since the 1990s, freelancers like myself
20   have far more job stability with multiple clients than we do as employees of one
21   publication.
22           24.     Many freelancers are women, in part because by staying independent,
23   we are better able to avoid abuses, from rampant sexual harassment to discrimination
24   due to age, ethnic identity, religion, and sexual orientation. Two decades into this
25   century, older white males still make the majority of media hiring decisions, and
26   hold nearly all top media executive jobs. AB 5 forces creative professionals into
27   employee-employer situations, making their lives dependent upon the whims of
28
     ______________________________________________________________________________
                                                       -6-                         Case No.:
     Declaration of JoBeth McDaniel Clark in
     Support of Plaintiffs’ Motion for Preliminary Injunction
     Case 2:19-cv-10645-PSG-KS Document 14 Filed 12/20/19 Page 7 of 7 Page ID #:83



 1   others. Therefore, AB 5 will likely lead to greater discrimination/exploitation of
 2   vulnerable groups who are already at a disadvantage in these workplaces.
 3           25.     Freelance journalists are far more likely to have health issues that could
 4   grow worse under long commutes or the mandatory extended office hours common
 5   for media staffers. I have two genetic conditions that put me at significant risk for
 6   blindness, blood clots, and cardiac events, with a family history of early disability
 7   and death. My conditions make me a poor fit for traditional office employment, yet
 8   I have never applied for disability, because I can work at home, set my own hours,
 9   and accept assignments that allow me to maintain my excellent health.
10           26.     Many freelancers are older women like me. Despite our talent and
11   experience, we are rarely considered for full-time positions with media employers.
12   AARP research shows that my demographic has the highest levels of poverty and
13   the fastest growing rates of suicide and homelessness in the United States. We are
14   more likely to be unemployed or underemployed, the least likely to get to the
15   interview stage for full-time jobs. Yet until AB 5, competent freelancers of all ages
16   could find plenty of well-paid work across the U.S. and internationally. My aunt
17   freelanced regularly until she was in her 90s. AB 5 would have impoverished her.
18           I declare under penalty of perjury under the laws of the United States of
19   America that the foregoing is true and correct.
20           Executed on December16          Los Angeles California.
                                 __, 2019 at ________________,
21
22
23                                                    ________________________________
24                                                    JOBETH MCDANIEL CLARK
25
26
27
28
     ______________________________________________________________________________
                                                       -7-                           Case No.:
     Declaration of JoBeth McDaniel Clark in
     Support of Plaintiffs’ Motion for Preliminary Injunction
